        Case 1:19-cr-00088-SPW Document 131 Filed 10/27/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 19-88-BLG-SPW


                          Plaintiff,
                                               FINAL ORDER OF
             vs.                               FORFEITURE



  JERRY RAY SCHUSTER
  BYRNE MARTIN MESTAS,and
  STEVEN PAUL FURLONG,

                          Defendants.




      WHEREAS,in the indictment in the above-captioned case, the United States

sought forfeiture, pursuant to 21 U.S.C. § 853, ofany real or personal property of

the defendants used or intended to be used to facilitate, or as proceeds of said

violation;

      AND WHEREAS,on January 8,2020, defendant Schuster entered a plea of

guilty to the indictment, which charged him with conspiracy to possess with intent

to distribute methamphetamine - count I, and possession with intent to distribute

methamphetamine -count II;
Case 1:19-cr-00088-SPW Document 131 Filed 10/27/20 Page 2 of 4
Case 1:19-cr-00088-SPW Document 131 Filed 10/27/20 Page 3 of 4
Case 1:19-cr-00088-SPW Document 131 Filed 10/27/20 Page 4 of 4
